DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2019 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
FIG. 4: This figure includes the label 415, however, this label does not appear within the specification. The examiner believes that the label 420 in paragraph [0057], is supposed to represent the label 415 due to the fact that the specification states “method 400 may proceed to 420 to automatically adjust the orientation of the 3D rendering to the updated orientation” [0057].
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Claim Objections
Claim 16 is objected to because of the following informalities: 
In regard to claim 16, the claim reads “wherein the threshold angle is 200”, however the applicant does not provide a unit. For the purposes of examination, the examiner is interpreting the unit of the threshold angle to be degrees. The examiner recommends confirming whether this unit is correct and updating the claim so that it reads, “wherein the threshold angle is 200 degrees”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 15 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claim 1, the claim reads “displaying the image slice unaltered […]”, however the term unaltered is a relative term which renders the claim indefinite. The term is not defined by the claim and the specification does not provide a standard for ascertaining whether or not an image slice is unaltered. For the purpose of examination, the examiner is interpreting this term to mean an image slice that has not been rotated such that it is aligned with the standard orientation. The examiner recommends confirming whether this interpretation is correct and/or providing further clarification as to the meaning of the term unaltered.
In regard to claim 15, the claim reads “the orientation being outside of a threshold angle of the standard orientation”, however the term outside is a relative term which renders the claim indefinite. 
In regard to claim 17, the claim reads “automatically identifying one or more anatomical features […], automatically determining an orientation of the 3D rendering, […] automatically reversing the orientation of the 3D rendering”, however, the term “automatically” is a relative term that renders the claim indefinite. When stated this way it is unclear whether the applicant intends these functions to be performed in real time or whether these functions are performed by the processor without the influence of a user. The examiner recommends clarifying what is meant by the term automatically.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7-11, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. US 20160038125 A1 “Haas” and further in view of Kim US 20130237824 A1 “Kim”.
In regard to claim 1, Haas teaches “A method, comprising: acquiring imaging data from a probe of an ultrasound imager” [FIG. 2, 0022, FIG. 1, 0013]; “generating, from the imaging data, an image slice and a rendering” [0022, 0021, 0047]; “determining an orientation of the rendering” [0023]; “responsive to determining the orientation not being a standard orientation, adjusting the orientation to the standard orientation” [0025, 0026]; and “displaying […] the rendering in the standard orientation” [0035].
In regard to a method comprising acquiring imaging data from a probe of an ultrasound imager, Haas discloses “FIG. 2 is a flow chart illustrating a method 200 for aligning a volume to a standard alignment according to an embodiment of the disclosure. […] Method 200 includes, at 202, acquiring a plurality of images with an ultrasound probe” [0022]. Since the method 200 involves acquiring a plurality of images with an ultrasound probe, under broadest reasonable interpretation, method 200 is capable of acquiring imaging data from a probe of an ultrasound imager. Furthermore, in regard to the ultrasound imager, Haas discloses in FIG. 1, “an ultrasound imaging system 100 includes a transmit beamformer 101 and a transmitter 102 that drive transducer elements 104 within a probe 106 to emit pulsed ultrasonic signals into a body (not shown)” [0013]. In this case, the ultrasound imaging system constitutes an ultrasound imager because it includes a probe 106 containing transducer elements with which to transmit and receive ultrasound image data.
In regard to generating, from the imaging data, an image slice and a rendering, Haas discloses “At 204, method 200 includes constructing a three-dimensional volume based on the plurality of 
In regard to determining an orientation of the rendering, Haas discloses “At 206, the three-dimensional model is aligned with respect to a feature of interest within the volume. […] Briefly, the alignment includes identifying the feature of interest in at least a first image plane, and adjusting the volume to align the feature of interest to a given axis within the first plane” [0023]. The volume, in this case constitutes the rendering since it was constructed from a plurality of images in step 204 of the method. In order to adjust the volume to align it with a feature of interest, the orientation of the rendering had to have been known (i.e. determined) prior to making an adjustment. Since the alignment procedure includes identifying the feature of interest in at least the first image plane, under broadest reasonable interpretation, the method is capable of determining an orientation of the rendering (i.e. the three-dimensional volume).

In regard to displaying the rendering in the standard orientation, Haas discloses “FIG. 6 shows a graphical user interface 600 that may be output on a display device during a third step of the alignment. The graphical user interface includes three images of the heart, an image 602 in the A plane, an image 604 in the B plane, and an image 606 in the C plane. In image 602, the septum is now aligned along the vertical axis, due to the alignment performed as described above at 306 of method 300. Due to the adjustment (e.g. rotation/translation) of the volume, the images 604 and 606 have also changed with respect to the images 404 and 406, such that the septum is not also visible in image 606” [0035]. In this case, the graphical user interface 600 is capable of displaying three images of the heart, thus it has to include a display device. Furthermore, since the image 602 represents the image in which the septum has been aligned along the vertical axis according to the alignment method performed in method 300, 
Haas does not teach “displaying the image slice unaltered while providing the rendered image”.
Kim teaches “displaying the image slice unaltered while providing the rendered image” [0084, 0080, 0081].
In regard to displaying the image slice unaltered while providing the rendered image, Kim discloses “Referring to FIG. 7, in a 2D image mode according to an embodiment of the present invention, the ultrasound apparatus 100 may display a 2D ultrasound image 710 and a 3D ultrasound image 720 on which the location corresponding to the 2D ultrasound image 710 is marked” [0084]. Since the ultrasound apparatus 100 can display both the 2D ultrasound image and the 3D ultrasound image, under broadest reasonable interpretation, the ultrasound apparatus is capable of displaying an image slice and a rendered (i.e. volume) image of an object. Furthermore, Kim discloses “Referring to FIG. 6, in a 3D image mode according to an embodiment of the present invention, a 3D ultrasound image 610 a 2D ultrasound image 620, and a captured image 630 may be displayed” [0080] and “The capture image 630 according to an embodiment of the present invention may include a plurality of 2D ultrasound images which are captured by a user” [0081]. Since the ultrasound apparatus 100 can also display 3D ultrasound image 610, 2D ultrasound image 620 and a captured image 630 which includes a plurality of 2D ultrasound images, under broadest reasonable interpretation, the ultrasound apparatus is capable of displaying image slices (i.e. a plurality of 2D ultrasound images) that are unaltered while providing the rendered (i.e. 3D volume) image derived in the method of Haas.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Haas so as to include the step of displaying the image slice unaltered while providing the rendering as disclosed in Kim in order to allow the user to view the images in multiple dimensions. By displaying a two-dimensional image and a three-dimensional image 
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haas. Likewise, Haas discloses “wherein the imaging data includes fetal imaging data” [0020, 0058]; and “each of the image slice and the rendering depict one or more anatomical features of a fetus” [0031, 0032].
In regard to the imaging data including fetal imaging data, Haas discloses “As described above, the ultrasound imaging system of FIG. 1 may acquire a plurality of images and construct a three-dimensional volume representing an imaged target region. For example, a fast 3D-sweep acquisition or a spatio-temporal image correlation (STIC) acquisition process may be used to acquire 3D or 4D volume of a target region, such as a fetal heart” [0020] and “A further embodiment relates to a method for aligning a fetal heart volume […]” [0058]. Since the ultrasound imaging system can acquire 3D or 4D volume images of a fetal heart and the method can be used for aligning a fetal heart volume, under broadest reasonable interpretation, the imaging data can include fetal imaging data.
In regard to each of the image slice and rendering depicting one or more anatomical features of a fetus, Haas discloses “The interventricular septum is a sub-anatomical feature of the heart that is easy to identify, even in a developing fetal heart, and that has a defined orientation. Thus by using the interventricular septum as an orientation landmark, a simple, fast, and reproducible alignment may be achieved, even if the alignment is carried out by a practitioner that is not highly skilled in ultrasound imaging techniques (such as a physician). However, the method is not limited to aligning a heart with respect to an interventricular septum, as other sub-anatomical features of the heart may be used, such 
In regard to claim 4, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haas. Likewise, Haas teaches “wherein determining the orientation of the rendering includes: identifying the one or more anatomical features” [0042, 0058]; and “determining the orientation based on the one or more identified anatomical features” [0058].
In regard to the determining the orientation of the rendering by identifying the one or more anatomical features, Haas discloses “Thus, the method 300 described above uses the interventricular septum of the heart as an anatomical landmark. This landmark is in the heart and thus is not subject to a great amount of the change in position relative to other features of the heart among different hearts of patients” [0042] and “A further embodiment relates to a method for aligning a fetal heart volume, comprising: generating a three-dimensional volume representing a heart of a fetus based on a plurality of ultrasound images; semi-automatically aligning the volume to a standard alignment by aligning an interventricular septum of the volume to a vertical axis in one or more planes of the volume […]” [0058]. 
In regard to determining the orientation based on the one or more identified anatomical features, Haas discloses “A further embodiment relates to a method for aligning a fetal heart volume, comprising, […] semi-automatically aligning the volume to a standard alignment by aligning an interventricular septum of the volume to a vertical axis in one or more planes of the volume, the semi-automatic alignment including outputting notifications to a user to guide the user through the alignment, receiving an indication of a location of the interventricular septum, and automatically rotating the volume in response to receiving the indication […]” [0058]. In order to semi-automatically align the volume to the standard alignment by aligning an interventricular septum, under broadest reasonable interpretation, the orientation of the volume had to have been determined based on orientation of the one or more identified anatomical features (i.e. the interventricular septum). 
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haas. Likewise, Haas teaches “further comprising: […], automatically adjusting the orientation to the standard orientation in real time” [0021, 0034].
In regard to automatically adjusting the orientation of the standard orientation in real time, Haas discloses “In order to access desired slices of the volume for diagnostic or other purposes, or in order to perform the calculation of the pump volume, the volume of the heart may first be aligned to a standard orientation. […] To ensure the standard alignment may be reached in an easy, fast, and reproducible manner […] the ultrasound system of FIG. 1 may include a semi-automatic, guided alignment process that includes aligning three planes of the volume […]. The alignment process may 
Haas does not teach that the automatic adjustment is “responsive to a position of the probe of the ultrasound imager being altered”.
Kim teaches “a position of the probe of the ultrasound imager being altered” [0011, 0063].
In regard to a position of the probe of the ultrasound imager being altered, Kim discloses “a method of providing an ultrasound image, the method including: marking a cut line or a cut surface on a 3-dimensional (3D) ultrasound image of an object which is obtained using a probe […] detecting motion information about the probe by using a sensor included in the probe; and changing a location of the cut line or the cut surface based on the detected motion information about the probe” [0011]. In this case, the cut line is “used to view an oblique cross-sectional image of the 3D ultrasound image” [0063], therefore, the cut line can be used to obtain image slices from the 3D ultrasound (i.e. volume) image which can be aligned in a standard orientation by the method disclosed in Haas. Since the method involves detecting motion information about the probe and the location of the cut line can be changed based on the motion of the probe, under broadest reasonable interpretation, the position of the probe of the ultrasound image can be altered and subsequently monitored. Therefore, under broadest 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Haas so as to include automatically adjusting the standard orientation is response to the position of the probe of the ultrasound imager being altered as disclosed in Kim in order to modify the orientation of the rendering in response to the movement of the probe. When the position of the ultrasound probe is altered, the images produced in the new position may not align with the standard orientation. By changing the orientation automatically in response to the movement of the probe, the rendering can be aligned based on the new positions of the probe. Combining the prior art elements according to known techniques would yield the predictable result of aligning the rendering based on the positioning of the ultrasound probe.  
In regard to claim 10, Haas teaches “A system, comprising: an ultrasound probe” [0013, FIG. 1]; “a user interface configured to receive input from a user of the system” [0014, FIG. 1]; “a display device” [FIG. 1, 0015]; and “a processor configured with instructions in non-transitory memory that when executed cause the processor to: acquire fetal imaging data from the ultrasound probe” [0015, 0016, 0017, 0020]; “generate, from the fetal imaging data, a two-dimensional (2D) image slice of a fetus and a three-dimensional (3D) rendering of the fetus” [0047, FIG. 4, 0027, 0051]; “determine an orientation of the 3D rendering based on one or more anatomical features of the fetus” [0023, 0031]; “responsive to determining that the orientation is not a standard orientation, adjust the orientation to the standard orientation” [0049, 0026, 0051].
In regard to a system comprising an ultrasound probe, Haas discloses “FIG. 1 is a schematic diagram of an ultrasound imaging system 100 in accordance with an embodiment of the invention. The ultrasound imaging system 100 includes a transmit beamformer 101 and a transmitter 102 that drive 
In regard to a user interface configured to receive input from a user of the system, Haas discloses “A user interface 115 may be used to control operation of the ultrasound imaging system 100 including controlling the input of patient data, changing a scanning or display parameter, and the like. The user interface 115 may include a graphical user interface configured for display on a display device 118” [0014]. Therefore, the system, as shown in FIG. 1 includes a user interface that is configured to receive input from a user of the system.
In regard to a display device, Haas discloses in FIG. 1 a display device 118 and “The processor 116 is also in electronic communication with a display device 118, and the processor 116 may process the data into images for display on the display device 118” [0015]. 
In regard to a processor configured with instructions in non-transitory memory that when executed, cause the processor to perform specific functions, Haas discloses “The processor 116 may include a central processor (CPU) according to an embodiment. According to other embodiments, the processor 116 may include other electronic components capable of carrying out processing functions, such as a digital signal processor, a field-programmable gate array (FPGA), or a graphic board” [0015] and “The processor 116 is adapted to perform one or more processing operations according to a plurality of selectable ultrasound modalities on the data” [0016]. Therefore, the system includes a processor that is configured with instructions to perform specific functions. Furthermore, in regard to the non-transitory memory, Haas discloses “The memory 120 may comprise any known data storage medium” [0017]. Since the memory 120 may comprise any known data storage medium, under broadest reasonable interpretation, the memory 120 can be a non-transitory memory capable of storing instructions executed by the processor 116.

In regard to the processor being configured to generate, from the fetal imaging data, a two-dimensional (2D) image slice of a fetus and a three-dimensional (3D) rendering of the fetus, Haas discloses “In a first example, aligning the three-dimensional volume with respect to the interventricular septum of the heart may comprise, for a given slice of the three-dimensional volume, aligning a first plane, a second plane, and a third plane of the volume with respect to the interventricular septum. In an example, the given slice comprises a slice including an at least partial view of a left and right ventricle of the heart in the first plane” [0047]. As shown in FIG. 4, each of the planes, 402, 404, and 406 represents a two-dimensional slice of the fetus because “For example, the three accessed images may be images of a heart, such as a fetal heart, and the feature of interest may be an interventricular septum of the heart. In such circumstances, the three images may be adjusted to align the interventricular septum to a respective axis in each of the three intersecting planes” [0027]. In this case, since the given slice represents data in a first, second or third plane, and the slice includes at least a partial view of the left and right ventricles, under broadest reasonable interpretation the processor had to have generated, from the fetal imaging data, a two-dimensional (2D) image slice. Furthermore, in regard to generating a three-dimensional (3D) rendering of the fetus, Haas discloses “The computing system includes 
In regard to the processor being configured to determine an orientation of the 3D rendering based on one or more anatomical features of the fetus, Haas discloses “At 206, the three-dimensional model is aligned with respect to a feature of interest within the volume. […] Briefly, the alignment includes identifying the feature of interest in at least a first image plane, and adjusting the volume to align the feature of interest to a given axis within the first plane” [0023]. The volume, in this case constitutes the rendering since it was constructed from a plurality of images in step 204 of the method. In order to adjust the volume to align it with a feature of interest, the orientation of the rendering had to have been known (i.e. determined) prior to making an adjustment. Furthermore, in regard to one or more anatomical features of the fetus, Haas discloses “The interventricular septum is a sub-anatomical feature of the heart that is easy to identify, even in a developing fetal heart, and that has a defined orientation” [0031]. The interventricular septum thus constitutes an anatomical feature that can be easily identified within the fetus. Since the alignment procedure includes identifying the feature of interest in at least the first image plane, under broadest reasonable interpretation, the method which is carried out by the processor of the system had to have determined an orientation of the 3D rendering based on one or more anatomical features of the fetus (i.e. the interventricular septum of the fetus).
In regard to the processor being configured to adjust the orientation to the standard orientation in response to determining that the orientation is not a standard orientation, Haas discloses “Aligning the interventricular septum with the vertical axis in the first plane may comprise receiving an indication 
Haas does not teach that the processor is configured to “Page 28 of 31Docket No. 502813-US-1simultaneously display, via the display device, the 2D image slice and the 3D rendering in the standard orientation”.
Kim teaches to “Page 28 of 31Docket No. 502813-US-1simultaneously display, via the display device, the 2D image slice and the 3D rendering in the standard orientation” [0084, 0080, and 0081].
In regard to the processor being configured to simultaneously display, via the display device, the 2D image slice and the 3D rendering in the standard orientation, Kim discloses “Referring to FIG. 7, in a 2D image mode according to an embodiment of the present invention, the ultrasound apparatus 100 may display a 2D ultrasound image 710 and a 3D ultrasound image 720 on which the location corresponding to the 2D ultrasound image 710 is marked” [0084]. Since the ultrasound apparatus 100 can display both the 2D ultrasound image and the 3D ultrasound image, under broadest reasonable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Haas so as to include the step of displaying the image slice unaltered while providing the rendering as disclosed in Kim in order to allow the user to view the images in multiple dimensions. By displaying a two-dimensional image and a three-dimensional image simultaneously, the physician can be made aware of how images in the two-dimensional image relate to the three-dimensional image. This would provide the user with a better understanding of the two-dimensional image in the context of the three-dimensional image space. Combining the prior art elements according to known techniques would yield the predictable result of simultaneous display of an imaging region in multiple dimensions.
In regard to claim 11, due to its dependence on claim 10, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haas. Likewise, Haas discloses “wherein determining the orientation of the 3D rendering based on the one or more anatomical features of the fetus includes: searching for the one or more anatomical features in the 3D rendering; responsive to the one or more anatomical features being identified: determining a vertical 
In regard to determining the orientation of the 3D rendering based on the one or more anatomical features of the fetus, Haas discloses “Aligning the interventricular septum with the vertical axis in the first plane may comprise receiving an indication of a location of a longitudinal axis of the interventricular septum in the first plane and rotating the volume until the longitudinal axis of the interventricular septum in aligned with the vertical axis of the first plane” [0049]. In this case, since a rotation has to be performed to align the interventricular septum, under broadest reasonable interpretation, the processor had to have searched for the one or more anatomical features in the 3D rendering (i.e. volume) and identified the one or more anatomical features (i.e. the interventricular septum. Furthermore, in order for the interventricular septum to be aligned to the vertical axis in the first plane, under broadest reasonable interpretation, a vertical axis of the fetus based on the one or more anatomical features (i.e. the interventricular septum) had to have been determined. Additionally, in order for the volume (i.e. the 3D rendering) to be rotated until the longitudinal axis is aligned with the vertical axis of the first plane (i.e. the standard orientation), under broadest reasonable interpretation the orientation of the 3D rendering with respect to the vertical axis had to have been determined in order to determine when to stop rotating the volume (i.e. 3D rendering). Furthermore, in regard to the standard orientation, Haas discloses “a method of aligning a volume to a standard orientation includes […] adjusting the three images according to the one or more guidance indicators” [0026]. This method of aligning the volume to the standard orientation would have to be carried out by the computing system since, the computing system “includes instructions executable by a processor to […] align the three-dimensional volume with respect to a feature within the anatomical structure” [0051]. Thus, when it is determined that the orientation of the rendering is not a standard orientation, the processor can adjust the orientation to the standard orientation be performing an alignment process.
In regard to claim 17, Haas teaches “A method for an ultrasound imaging system, comprising: acquiring imaging data of a fetus from a probe of an ultrasound imaging system” [0022, 0020, 0058]; generating, from the imaging data, a two-dimensional (2D) image slice depicting the fetus and a three-dimensional (3D) rendering depicting the fetus” [0047, FIG. 4, 0027, 0051]; “automatically identifying one or more anatomical features of the fetus depicted in the 3D rendering” [0021, 0031]; “automatically determining an orientation of the 3D rendering based on the one or more identified anatomical features” [0034]; “responsive to the orientation of the 3D rendering being in a standard orientation, maintaining the orientation of the 3D rendering” [0034, 0026]; “responsive to the orientation of the 3D rendering not being in the standard orientation, automatically reversing the orientation of the 3D rendering” [0058].
In regard to a method for an ultrasound imaging system comprising acquiring imaging data of a fetus from a probe of an ultrasound imaging system, Haas discloses “FIG. 2 is a flow chart illustrating a method 200 for aligning a volume to a standard alignment according to an embodiment of the disclosure. […] Method 200 includes, at 202, acquiring a plurality of images with an ultrasound probe” [0022]. Since the method 200 involves acquiring a plurality of images with an ultrasound probe, under broadest reasonable interpretation, method 200 is capable of acquiring imaging data from a probe of an ultrasound imaging system. In regard to acquiring fetal imaging data, Haas discloses “As described above, the ultrasound imaging system of FIG. 1 may acquire a plurality of images and construct a three-dimensional volume representing an imaged target region. For example, a fast 3D-sweep acquisition or a spatio-temporal image correlation (STIC) acquisition process may be used to acquire 3D or 4D volume of a target region, such as a fetal heart” [0020] and “A further embodiment relates to a method for aligning a fetal heart volume […]” [0058]. Since the ultrasound imaging system can acquire 3D or 4D volume images of a fetal heart and the method can be used for aligning a fetal heart volume, under broadest reasonable interpretation, the imaging data can include fetal imaging data.

In regard to automatically identifying one or more anatomical features of the fetus depicted in the 3D rendering, Haas discloses “To ensure the standard alignment may be reached in an easy, fast, and reproducible manner, even if performed by a physician or other clinician not skilled in ultrasound 
In regard to automatically determining an orientation of the 3D rendering based on the one or more identified anatomical features, Haas discloses “Thus, at 306, method 300 includes automatically aligning the septum with the vertical axis in the first plane. The volume may be rotated and/or translated until the longitudinal axis of the septum, defined by the line drawn by the operator, is aligned with the vertical axis” [0034]. In this case, in order for the septum (i.e. the anatomical feature) to be rotated to the vertical axis of the first plane automatically, under broadest reasonable interpretation, the orientation of the 3D rendering (i.e. volume) had to have been determined. Therefore, the one or more identified features (i.e. the septum) can be used to determine an orientation of the 3D rendering automatically.
In regard to maintaining the orientation of the 3D rendering in response to the orientation of the 3D rendering being in a standard orientation, Haas discloses “Thus, at 306, method 300 includes automatically aligning the septum with the vertical axis in the first plane. The volume may be rotated and/or translated until the longitudinal axis of the septum, defined by the line drawn by the operator, is 
In regard to automatically reversing the orientation of the 3D rendering is response to the orientation of the 3D rendering not being in the standard orientation, Haas discloses “A further embodiment related to a method for aligning a fetal heart volume […] including outputting notifications to a user to guide the user through the alignment, receiving an indication of a location of the interventricular septum, and automatically rotating the volume in response to receiving the indication” [0058]. In this case, since the method automatically rotates the volume in response to the indication, under broadest reasonable interpretation, the indication had to have demonstrated that the 3D rendering (i.e. volume) is not in the standard orientation. Furthermore, the act of automatically rotating the volume, under broadest reasonable interpretation can result in automatically reversing the orientation of the 3D rendering.
Haas does not teach “thereafter simultaneously displaying, via a display device of the ultrasound imaging system, the 2D image slice and the 3D rendering”.
Kim teaches “thereafter simultaneously displaying, via a display device of the ultrasound imaging system, the 2D image slice and the 3D rendering” [0084, 0080, and 0081].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Haas so as to include the step of displaying the image slice unaltered while providing the rendering as disclosed in Kim in order to allow the user to view the images in multiple dimensions. By displaying a two-dimensional image and a three-dimensional image simultaneously, the physician can be made aware of how images in the two-dimensional image relate to the three-dimensional image. This would provide the user with a better understanding of the two-dimensional image in the context of the three-dimensional image space. Combining the prior art 
In regard to claim 19, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, Haas teaches responsive to “a user request received at a user interface of the ultrasound imaging system” [0028] and “updating the orientation of the 3D rendering” [0021, 0034].
In regard to a user request received at a user interface of the ultrasound imaging system, Haas discloses “The alignment process described below includes outputting instructions to a user, via a graphical user interface for example, as well as receiving user inputs made to the graphical user interface [0028]. Since the graphical user interface can receive user inputs, under broadest reasonable interpretation, a user request can be received at a user interface of the ultrasound imaging system”.
In regard to updating the orientation of the 3D rendering, Haas discloses “In order to access desired slices of the volume for diagnostic or other purposes, or in order to perform the calculation of the pump volume, the volume of the heart may first be aligned to a standard orientation. […] To ensure the standard alignment may be reached in an easy, fast, and reproducible manner […] the ultrasound system of FIG. 1 may include a semi-automatic, guided alignment process that includes aligning three planes of the volume […]. The alignment process may include instructions to guide the operator through the alignment as well as automatic rotation and/or translation of the volume based on operator input indicating the location of the feature of interest in each plane” [0021]. Since the volume can be aligned to a standard orientation and the alignment process may include automatic rotation and/or translation of the volume, under broadest reasonable interpretation, the orientation of the 3D rendering can be updated. Furthermore, Haas discloses “Thus, at 306, method 300 includes automatically aligning the septum with a vertical axis in the first plane. The volume may be rotated and/or translated until the longitudinal axis of the septum, defined by the line drawn by the operator, is aligned with the vertical 
Haas does not teach “further comprising: following simultaneously displaying the 2D image slice and the 3D rendering”.
Kim teaches “simultaneously displaying the 2D image slice and the 3D rendering” [0084, 0080, and 0081].
In regard to simultaneously displaying the 2D image slice and the 3D rendering, Kim discloses “Referring to FIG. 7, in a 2D image mode according to an embodiment of the present invention, the ultrasound apparatus 100 may display a 2D ultrasound image 710 and a 3D ultrasound image 720 on which the location corresponding to the 2D ultrasound image 710 is marked” [0084]. Since the ultrasound apparatus 100 can display both the 2D ultrasound image and the 3D ultrasound image, under broadest reasonable interpretation, the ultrasound apparatus is capable of displaying an image slice and a rendered (i.e. volume) image of an object. Furthermore, Kim discloses “Referring to FIG. 6, in a 3D image mode according to an embodiment of the present invention, a 3D ultrasound image 610 a 2D ultrasound image 620, and a captured image 630 may be displayed” [0080] and “The capture image 630 according to an embodiment of the present invention may include a plurality of 2D ultrasound images which are captured by a user” [0081]. Since the ultrasound apparatus 100 can also display 3D ultrasound image 610, 2D ultrasound image 620 and a captured image 630 which includes a plurality of 2D ultrasound images, under broadest reasonable interpretation, the ultrasound apparatus, including a processor, is capable of displaying 2D image slices (i.e. a plurality of 2D ultrasound images) and the 3D rendering (i.e. 3D volume) in the standard orientation (i.e. as performed by the processor of Haas) simultaneously.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Haas so as to include the step of displaying the image 
In regard to claim 20, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haas. Likewise, Haas teaches “wherein the standard orientation is upwards orientation relative to the display device” [0025, 0026, FIG. 5, 0029, 0033].
In regard to the standard orientation being an upward orientation relative to the display device, Haas discloses “Thus, the method described above acquires a plurality of images and constructs a three-dimensional volume from the plurality of images. The volume is then aligned to a standard alignment with respect to a feature of interest of the volume, in three intersecting planes of the volume” [0025] and “Accordingly, a method of aligning a volume to a standard orientation includes accessing three images […] outputting one of more guidance indicators that indicate how the three images are to be aligned with respect to the feature of interest to correspond with the standard orientation, and adjusting the three images according to the one or more guidance indicators” [0026]. Therefore, the 3D rendering can be aligned to a standard orientation. As shown in FIG. 5, the user interface 500, which “may be displayed on a display device of the ultrasound system” [0029], includes a visual indicator 504 that illustrates “where the operator is to place the line to identify the septum […] the visual indicator 504 shows the septum aligned along a vertical axis” [0033]. Therefore, under broadest reasonable interpretation, the visual indicator (i.e. vertical axis) can be aligned relative to the display device.  . 
Claims 3, 5-6, 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. US 20160038125 A1 “Haas” and further in view of Kim US 20130237824 A1 “Kim” as applied to claims 1-2, 4, 7-11, 17, 19-20 above and further in view of Day US 20160242740 A1 “Day”.
In regard to claim 3, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, Haas teaches “the standard orientation is an upwards orientation relative to a vertical axis” [0026].
In regard to the standard orientation being an upwards orientation relative to a vertical axis, Haas discloses “Accordingly, a method of aligning a volume to a standard orientation includes accessing three images […] and adjusting the three images according to one or more guidance indicators” [0026] and “A further visual indicator 504 is included, illustrating where the operator is to place the line to identify the septum (e.g. between the left and right ventricles). As will be explained below, the visual indicator 504 shows the septum aligned along a vertical axis (the vertical axis is vertical with respect to the graphical user interface, for example), and the volume will be rotated to match this alignment” [0033]. Since the volume can be rotated to match the vertical axis and the method involves aligning a volume to a standard orientation, under broadest reasonable interpretation, the standard orientation can be an upwards orientation relative to a vertical axis.

Day teaches “wherein the one or more anatomical features comprise one or more facial features” [0035, 0187]; and the standard orientation is “determined from the one or more facial features” [0141].
In regard to the one or more anatomical features comprising one or more facial features, Day discloses “In the present embodiment, the system of FIG. 2 is used to perform a scan of a patient 32 who is carrying a fetus 34, to render images of the fetal face from volume data generated from the scan, to perform face detection on each rendered image and provide a score for each rendered image dependent on the image quality of the face detected, and to select image orientation parameters based on the scores for the images” [0035]. Additionally, Day discloses “In some embodiments, detection algorithms may detect specific parts of the face, for example, the eyes, ear, mouth or nose” [0187]. Therefore, since the system can be used to render images of the fetal face from volume data and the detection algorithms may detect specific parts of the face such as the eyes, ear, mouth or nose, under broadest reasonable interpretation, one or more anatomical features of a fetus can comprise one or more facial features (i.e. specific parts of the face).  
In regard to the standard orientation being determined from the one or more facial features, Day discloses “At stage 70 the parameter adjustment unit 16 determines rendering orientation parameter values from the selected rendering image data set. The parameter adjustment unit 16 then applies an offset to the determined parameter values to rotate the view, for example to rotate the view by 30°, 45°, or 90°, to obtain a different view of the fetal face” [0141]. The rotation of the views in this case, under broadest reasonable interpretation can be done such that the views align with the standard orientation of Haas. In this case, since the method performed by the adjustment unit 16 can be used to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haas and Kim so as to include the one or more anatomical features being a facial feature as disclosed in Day in order to allow images of the fetal face to be produced. The fetal face is an anatomical feature that is popular objective of 3D and 4D fetal ultrasound scans that many parents desire in order to “bond better with their unborn child” [Day: 0005]. By aligning the views to the standard orientation based on the facial features, the users can more easily view the fetal face and can therefore detect “abnormalities such as a cleft lip or cleft palate” [Day: 0005] within the fetus. Combining the prior art elements according to known techniques would yield the predictable result of more easily identifying desired features of the fetus.
In regard to claim 5, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, the combination of Haas and Kim does not teach “wherein identifying the one or more anatomical features includes using a system of deep neural networks to identify the one or more anatomical features from the rendering”.
Day teaches “wherein identifying the one or more anatomical features includes using a system of deep neural networks to identify the one or more anatomical features from the rendering” [0085, 0084].
In regard to identifying the one or more anatomical features including using a system of deep neural networks to identify one or more anatomical features from the rendering, Day discloses “In other embodiments, any suitable face detection method may be used. It is known to use face detection algorithms which can identify the presence of a face in an image, and/or locate the face in the image, and/or provide a measure of quality (for example, a measure of confidence, such as a measure of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify to combination of Haas and Kim so as to include the system of deep neural networks to identify the one or more features from the rendering as disclosed in Day in order to detect anatomical features more easily. By training a deep neural network to identify anatomical features, an expert does not needed to identify the anatomical features manually. Deep neural networks are well known in the art and therefore it would be obvious to utilize one in order to identify anatomical features within ultrasound image renderings. Combining the prior art elements according to known techniques would yield the predictable result of identifying anatomical features within 3D renderings.
In regard to claim 6, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, Haas teaches “identifying the one or more anatomical features from the rendering” [0042, 0058].
In regard to identifying the one or more anatomical features from the rendering, Haas discloses “Thus, the method 300 described above uses the interventricular septum of the heart as an anatomical landmark. This landmark is in the heart and thus is not subject to a great amount of the change in position relative to other features of the heart among different hearts of patients” [0042] and “A further 
The combination of Haas and Kim does not teach “wherein, prior to identifying the one or more anatomical features from the rendering, the system of deep neural networks is trained with a training set of additional renderings depicting one or more anatomical features of further fetuses”.
Day teaches “wherein, prior to identifying the one or more anatomical features from the rendering, the system of deep neural networks is trained with a training set of additional renderings depicting one or more anatomical features of further fetuses” [0084, 0098, 0085, 0131].
In regard to the system of deep neural networks being trained with a training set of additional renderings depicting one or more anatomical features of further fetuses, Day teaches “The face detection algorithm can be trained on a set of fetal faces” [0084] and “In some embodiments, a face detection algorithm is trained to favor images that are appealing to human experts. For example, a face detection algorithm may be trained on fetal face images that have previously been selected by sonographers or parents” [0098]. As established previously, since “any suitable face detection method may be used” [0085] and the suitable face detection algorithms “may comprise face detection algorithms that are based on neural networks or genetic algorithms” [0085], under broadest reasonable interpretation, the face detection algorithm constitutes a system of deep neural networks. Therefore, since the face detection algorithm can be trained on a set of fetal faces and/or fetal face images that 
In regard to training being done prior to identifying the one or more anatomical features, Day discloses “The above embodiment may use a face detection algorithm which has previously been trained to detect facial images (optionally, fetal face images), and is implemented in the image optimization described above without any changes being made to the face detection algorithm” [0131]. Since the face detection algorithm which has been previously trained (i.e. trained prior) can be used to detect facial images, under broadest reasonable interpretation, the training of the deep neural network can be performed prior to identifying the one or more anatomical features as disclosed in Haas.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haas and Kim so as to include the training of the deep neural network prior to identifying the one or more anatomical features as disclosed in Day in order to more accurately identify anatomical features within the images. In order for a deep neural network to more accurately identify features within images, the deep neural network has to be trained with images that depict the anatomical features that are desired. Combining the prior art elements according to known techniques would yield the predictable result of classifying images based on one or more anatomical features more accurately.
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the Haas teaches “further comprising: receiving a user request for an updated orientation” [0028].
In regard to receiving a user request for an updated orientation, Haas discloses “The alignment process described below includes outputting instructions to a user, via a graphical user interface for example, as well as receiving user inputs made to the graphical user interface” [0028]. Since the 
The combination of Haas and Kim does not teach “adjusting the orientation to the updated orientation”; and “displaying the rendering in the updated orientation”.
Day teaches “adjusting the orientation to the updated orientation” [0141]; and “displaying the rendering in the updated orientation” [0141].
In regard to adjusting the orientation to the updated orientation, Day discloses “The parameter adjustment unit 16 then applies an offset to the determined parameter values to rotate the view, for example to rotate the view by 30°, 45°, or 90°, to obtain a different view of the fetal face” [0141]. In this case, since the view can be rotated in order to obtain a different view of the fetal face, under broadest reasonable interpretation, the orientation of the rendering can be adjusted to the updated orientation corresponding to the different view of the image data.
In regard to displaying the rendering in the updated orientation, Day discloses “At stage 72, the rendering unit 14 generates a new rendering image data set using the parameters to which an offset has been applied, and displays the new rendering image on the main display screen 6” [0141]. Stage 72 of this procedure occurs after the parameter adjustment has been made such that the view is rotated to a different view. (i.e. stage 70). Therefore, since the new rendering image can be displayed on the display screen 6, under broadest reasonable interpretation, the method involves displaying the rendering in the updated orientation (i.e. the different view).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haas and Kim so as to include the adjusting and display of the updated orientation as disclosed in Day in order to allow the user to control the orientation of the ultrasound image. By allowing the user to input an updated orientation, the user can 
In regard to claim 18, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, the combination of Haas and Kim does not teach “wherein the one or more anatomical features comprise one or more facial features”.
Day teaches “wherein the one or more anatomical features comprise one or more facial features” [0035, 0187].
In regard to the one or more anatomical features comprising one or more facial features, Day discloses “In the present embodiment, the system of FIG. 2 is used to perform a scan of a patient 32 who is carrying a fetus 34, to render images of the fetal face from volume data generated from the scan, to perform face detection on each rendered image and provide a score for each rendered image dependent on the image quality of the face detected, and to select image orientation parameters based on the scores for the images” [0035]. Additionally, Day discloses “In some embodiments, detection algorithms may detect specific parts of the face, for example, the eyes, ear, mouth or nose” [0187]. Therefore, since the system can be used to render images of the fetal face from volume data and the detection algorithms may detect specific parts of the face such as the eyes, ear, mouth or nose, under broadest reasonable interpretation, one or more anatomical features of a fetus can comprise one or more facial features (i.e. specific parts of the face).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haas and Kim so as to include the one or more anatomical features being a facial feature as disclosed in Day in order to allow images of the fetal face to be produced. The fetal face is an anatomical feature that is popular objective of 3D and 4D fetal ultrasound scans that many parents desire in order to “bond better with their unborn child” [Day: 0005]. .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. US 20160038125 A1 “Haas” and further in view of Kim US 20130237824 A1 “Kim” as applied to claims 1-2, 4, 7-11, 17, 19-20 above and further in view of Hamada US 20100030079 A1 “Hamada”.
In regard to claim 8, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, Haas teaches “generating and displaying a notification” [0058, 0052]; and “adjusting the orientation to the standard orientation” [0021, 0034].
In regard to generating and displaying a notification, Haas discloses “A further embodiment relates to a method for aligning a fetal heart volume, comprising […] the semi-automatic alignment including outputting notifications to a user to guide the user through the alignment” [0058]. Furthermore, Haas discloses “The computing system may include instructions to output a graphical user interface for display on the display device, the graphical user interface including at least three orthogonal image planes of the three-dimensional volume. The graphical user interface may further comprise visual indicators to guide an operator through one or more steps of the alignment” [0052]. In this case since the computing system can include instructions to output to a display device and the graphical user interface can provide visual indicators to guide the operator, under broadest reasonable interpretation, the computing system carries out a method that involves generating and displaying a notification to the user. 
In regard to adjusting the orientation to the standard orientation, Haas discloses ““In order to access desired slices of the volume for diagnostic or other purposes, or in order to perform the calculation of the pump volume, the volume of the heart may first be aligned to a standard orientation. 
Haas does not teach “further comprising: responsive to a position of the probe of the ultrasound imager being altered: responsive to the altered position being outside a detection range of the fetus”; and “responsive to the altered position being inside the detection range of the fetus”.
Kim teaches “further comprising: responsive to a position of the probe of the ultrasound imager being altered”.
In regard to the position of the probe of the ultrasound imager being altered, Kim discloses “a method of providing an ultrasound image, the method including: marking a cut line or a cut surface on a 3-dimensional (3D) ultrasound image of an object which is obtained using a probe […] detecting motion information about the probe by using a sensor included in the probe; and changing a location of the cut line or the cut surface based on the detected motion information about the probe” [0011]. In this case, the cut line is “used to view an oblique cross-sectional image of the 3D ultrasound image” [0063], therefore, the cut line can be used to obtain image slices from the 3D ultrasound (i.e. volume) image 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Haas so at to include the position of the ultrasound probe as disclosed in Kim in order to perform different functions based on the position of the probe.  When the position of the ultrasound probe is altered, the images produced in the new position may not align with the standard orientation. Furthermore, should the position of the probe be outside a specific range, it may not produce diagnostically relevant images. By changing the orientation automatically in response to the movement of the probe, the rendering can be aligned based on the new positions of the probe. Combining the prior art elements according to known techniques would yield the predictable result of adjusting functionality of the ultrasound system in response to the position of the probe.  
The combination of Haas and Kim does not teach that the generation and display of notification is “responsive to the altered position being outside a detection range of the fetus” and the adjustment of the orientation being “responsive to the altered position being inside the detection range of the fetus”.
Hamada teaches “the altered position being outside a detection range of the fetus” [0009, 0079] and the “altered position being inside the detected range of the fetus” [0008].
In regard to the probe being outside a detection range of the fetus, Hamada discloses “However, in the conventional method, it is difficult to appropriately display a three-dimensional image of the fetus because an image other than the fetus image 101 remains in the range indicated by the marker 103” [0009]. Since an image other than the fetus image can be within the range indicated by the marker 103, under broadest reasonable interpretation, the altered position of the probe of Kim is located at least in 
In regard to the probe being inside the detection range of the fetus, Hamada discloses “In a case that the fetus image 101 is included in the range indicated by the marker 103 and no unnecessary image is included in the range indicated by the marker 103, a three-dimensional image of the fetus is displayed” [0008]. In this case, in order for the three-dimensional image of the fetus to be displayed when the fetus image is included in the range of the marker 103, under broadest reasonable interpretation, the probe of Kim had to have been altered to a position that is inside the detected range of the fetus. Therefore, under broadest reasonable interpretation the method of Haas can adjust the orientation to the standard orientation in response to the altered position of the probe being inside a detection range of the fetus as disclosed in Hamada.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haas and Kim so as to include the probe being positioned either outside or inside the detection range of the fetus as disclosed in Hamada in order to . 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. US 20160038125 A1 “Haas” and Kim US 20130237824 A1 “Kim” as applied to claims 1-2, 4, 7-11, 17, 19-20 above and further in view of Liang et al US 20200202635 A1 “Liang”.
In regard to claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, the combination of Haas and Kim does not teach “wherein the one or more anatomical features comprise a nose and a mouth; and the vertical axis bifurcates the nose and the mouth”.
Liang teaches “wherein the one or more anatomical features comprise a nose and a mouth” [0091]; and “the vertical axis bifurcates the nose and the mouth” [0096, FIG. 8, 0098].
In regard to the one or more anatomical features comprising a nose and a mouth, Liang teaches “The one or more marker points may correspond to one of more of the fetal eye, the fetal nose, the fetal mouth, the fetal forehead, the fetal chin, the fetal check and the fetal ear on the first ultrasonic image” [0091]. Since the marker points can represent the fetal nose and the fetal mouth, under broadest reasonable interpretation, these marker points constitute one or more anatomical features. 
In regard to the vertical axis bifurcating the nose and the mouth, Liang discloses “The orientation detection unit 420 may obtain a second connection line L2 according to any two of the midpoint of the first connection line L1, the fetal nose and the fetal mouth” [0096]. As shown in FIG. 8, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haas and Kim so as to include the vertical axis bifurcating the nose and the mouth as disclosed in Liang in order to detect the orientation of the fetal face in the 3D rendering of the fetus. By having a vertical axis between the anatomical features of the nose and mouth, the angle at which these features appear within a 3D rendering can be determined. Furthermore, should an update to the orientation of the fetal face be necessary, having a vertical axis as a reference would facilitate easier detection of the orientation as adjustments are being performed. Combining the prior art elements according to known techniques would yield the predictable result of determining the orientation of the fetal face within a 3D rendering.
In regard to claim 13, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, the combination of Haas and Kim does not teach “wherein the one or more anatomical features comprise a nose or a mouth”; and “determining the vertical axis based on the one or more anatomical features includes: determining a transverse axis based on the one or more anatomical features; and generating a vertical axis perpendicular to the transverse axis and bifurcating the nose or the mouth”.

In regard to the one or more anatomical features comprising a nose and a mouth, Liang discloses “The one or more marker points may correspond to one of more of the fetal eye, the fetal nose, the fetal mouth, the fetal forehead, the fetal chin, the fetal check and the fetal ear on the first ultrasonic image” [0091]. Since the marker points can represent the fetal nose and the fetal mouth, under broadest reasonable interpretation, these marker points constitute one or more anatomical features. 
In regard to determining the vertical axis by determining a transverse axis based on the one or more anatomical features, Liang discloses “The orientation detection unit may obtain a first connection line L1 according to the detected fetal eyes” [0095]. As shown in FIG. 8, the first connection line L1 is a transverse (i.e. horizontal) axis that goes through the eyes. Furthermore, Liang discloses “the first connection line in the embodiment above is obtained based on the detection of the fetal eyes. Alternatively, any one of the fetal nose, the fetal forehead, the fetal chin, the fetal cheek, the fetal ear, the contour of the fetal face and the fetal mouth may be used to replace the fetal eyes to obtain the first connection line” [0098]. Therefore, the transverse axis, may be based on one or more anatomical features. 
In regard to generating a vertical axis perpendicular to the transverse axis and bifurcating the nose of the mouth, Liang discloses “The orientation detection unit 420 may obtain a second connection line L2 according to any two of the midpoint of the first connection line L1, the fetal nose and the fetal mouth” [0096]. As shown in FIG. 8, the connection line L2 represents a vertical axis that bifurcates the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haas and Kim so as to include the vertical axis bifurcating the nose and the mouth as disclosed in Liang in order to detect the orientation of the fetal face in the 3D rendering of the fetus. By having a vertical axis between the anatomical features of the nose and mouth, the angle at which these features appear within a 3D rendering can be determined. Furthermore, should an update to the orientation of the fetal face be necessary, having a vertical axis as a reference would facilitate easier detection of the orientation as adjustments are being performed. Combining the prior art elements according to known techniques would yield the predictable result of determining the orientation of the fetal face within a 3D rendering.
In regard to claim 14, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, the combination of Haas and Kim does not teach “wherein the one or more anatomical features further comprise eyes or ears; and the transverse axis bifurcates the eyes or the ears”.
Liang teaches “wherein the one or more anatomical features further comprise eyes or ears” [0091]; and “the transverse axis bifurcates the eyes or the ears” [0095, 0098].
In regard to the one or more anatomical features further comprising eyes or ears, Liang discloses “The one or more marker points may correspond to one of more of the fetal eye, the fetal nose, the fetal mouth, the fetal forehead, the fetal chin, the fetal check and the fetal ear on the first ultrasonic image” [0091]. Since the marker points can represent the fetal eye and the fetal ear, under broadest reasonable interpretation, these marker points constitute one or more anatomical features.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haas and Kim so as to include the transverse axis bifurcating the eyes or the ears as disclosed in Liang in order to detect the orientation of the fetal face in the 3D rendering of the fetus. By having a transverse axis between the anatomical features of the eyes or the ears, the angle at which these features appear within a 3D rendering can be determined. Furthermore, should an update to the orientation of the fetal face be necessary, having a transverse axis as a reference would facilitate easier detection of the orientation as adjustments are being performed. Combining the prior art elements according to known techniques would yield the predictable result of determining the orientation of the fetal face within a 3D rendering.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. US 20160038125 A1 “Haas” and Kim US 20130237824 A1 “Kim” as applied to claims 1-2, 4, 7-11, 17, 19-20 above and further in view of Tian et al. US 20160274768 A1 “Tian”.
In regard to claim 15, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, Haas teaches “wherein determining the orientation is not the standard orientation” [0049, 0026, and 0051].

The combination of Haas and Kim does not teach “the orientation being outside of a threshold angle of the standard orientation”.
Tian teaches “the orientation being outside of a threshold angle of the standard orientation” [0094].
In regard to the orientation being outside of a threshold angle of the standard orientation, Kobayashi discloses “Distinguished from the preceded embodiment, in the current embodiment it will be further determined whether the rotation angle exceeds the threshold angle value when the rotation angle is determined” [0094]. Since the system can determine whether the rotation angle exceeds the threshold angle value, under broadest reasonable interpretation, when combined with the standard 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haas and Kim so as to include the threshold angle disclosed in Tian in order to more easily determine when the orientation of the rendering is not in the standard orientation. When a threshold angle is provided, images can be aligned to that angle. Combining the prior art elements according to known techniques would yield the predictable result of determining the orientation of 3D renderings to determine whether adjustments are necessary.
In regard to claim 16, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, Haas and Kim do not teach “wherein the threshold angle is 200”.
Tian teaches “wherein the threshold angle is 200” [0111, 0122].
In regard to the threshold angle being 200, Tian discloses “It should be noted that in other embodiments, the threshold angle value may also be other values such as 4 degrees, 8 degrees, 10 degrees, and so on, which will not be limited herein, as long as it is reasonable” [0111]. Since the threshold angle can be other values as long as it is reasonable, under broadest reasonable interpretation the threshold angle can be 200 degrees. Furthermore, Tian discloses “When the rotation angle is 200 degrees, since the rotation angle of the picture after the synchronous rotation based on 0 degrees is 200 degrees, which has the minimum absolute value of difference with the preset angle of 180 degrees, hence the execution module 1303 may rotate the picture, on basis of the initial 0 degrees, 180 degrees and maintain the picture at the position of 180 degrees” [0122]. Therefore, since the rotation angle (i.e. orientation) of the picture can be 200 degrees. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haas and Kim so as to include the threshold angle of Tian in order to more easily determine when the orientation of the rendering is not in the standard 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793